UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6405


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TONY CURTIS BOWEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:14-cr-00020-TDS-1;
1:16-cv-00128-TDS-LPA)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tony Curtis Bowen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Curtis Bowen seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Bowen that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of objections to a magistrate judge’s recommendation is necessary

to preserve appellate review of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance. See United States v. Midgette, 478
F.3d 616, 622 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985).

Bowen has waived appellate review by failing to file objections to the magistrate judge’s

recommendation after receiving proper notice.

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2